TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2016



                                       NO. 03-14-00375-CV


                               Auspro Enterprises, LP, Appellant

                                                  v.

                        Texas Department of Transportation, Appellee




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
          REVERSED AND RENDERED ON MOTION FOR REHEARING –
                     OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on March 17, 2013. We deny

the Department’s motion for rehearing and order that the opinion and judgment dated August 26,

2016, are withdrawn. Having reviewed the record and the parties’ arguments, the Court holds

that there was reversible error in the district court’s judgment. We therefore reverse the district

court’s judgment and render judgment severing Subchapters B and C from the Texas Highway

Beautification Act as unconstitutional content-based restrictions on speech. The appellee shall

pay all costs relating to this appeal, both in this Court and the court below.